     Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 1 of 20



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

UNITED STATES OF AMERICA                 :
                                         :
v.                                       :
                                         :
KHAJAVIUS MITCHELL (1)                   :
GORDON EVANS (2)                         :
PATRICK CAPLE (3)                        :
GARY SARTOR (4)                          :
                                                 CRIMINAL ACTION NO.
TYRONE CLARK (5)                         :
                                                 1:16-CR-427-AT
MICHAEL JACKSON (8)                      :
BRANDON ASBERRY (9)                      :
ALFONZO NALLS (13)                       :
ERICK BALCAZAR (24)                      :
CEDRICK HILL (27),                       :
                                         :
      Defendants.                        :
                                         :

                                    ORDER

      There are presently several of the Magistrate Judge’s Reports and

Recommendations (R&Rs) pending before the Court. [Docs. 1034, 1055, 1057,

1059, 1064, 1069, 1091, 1253]. Defendants have variously objected. [Docs. 1049,

1054, 1063, 1081, 1082, 1086, 1109, 1113].

      A district judge has broad discretion to accept, reject, or modify a

magistrate judge’s proposed findings and recommendations. United States v.

Raddatz, 447 U.S. 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court

reviews any portion of the Report and Recommendation that is the subject of a

proper objection on a de novo basis and any non-objected portion under a

“clearly erroneous” standard. “Parties filing objections to a magistrate’s report
        Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 2 of 20



and recommendation must specifically identify those findings objected to.

Frivolous, conclusive or general objections need not be considered by the district

court.” Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988).

          Some of the R&Rs listed above also include orders denying non-case-

dispositive motions.         Pursuant to Rule 59 of the Federal Rules of Criminal

Procedure, the Court considers Defendants’ timely objections to the Magistrate

Judge’s denial of such motions and will modify or set aside any part of the

Magistrate Judge’s order that is contrary to law or clearly erroneous. See 28

U.S.C. § 636(b)(1)(B).

July 12, 2019, R&R [Doc. 1034]

          On July 12, 2019, the Magistrate Judge entered an R&R recommending

denial of Defendant Mitchell’s motion to suppress wiretap evidence, [Doc. 779];

Defendant Sartor’s preliminary motion to suppress wiretap evidence, [Doc. 526],

and his perfected motion to suppress wiretap evidence, [Doc. 590]; Defendant

Clark’s amended motion to suppress wiretap evidence, [Doc. 747]; Defendant

Jackson’s preliminary motion to suppress all conversation and evidence seized on

(TT3)1 pursuant to court ordered electronic interceptions, [Doc. 607], and his

motion to suppress wiretap evidence, [Doc. 827]; and Defendant Balcazar’s

particularized motion to suppress conversation and evidence seized pursuant to

court ordered electronic interceptions, [Doc. 702], and his amended motion to

suppress conversations and evidence seized pursuant to court ordered electronic


1   This Court adopts the defined terms used by the Magistrate Judge in the R&Rs.
                                                 2
     Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 3 of 20



interceptions, [Doc. 797]. Jackson, [Doc. 1049], Clark, [Doc. 1054], Mitchell,

[Doc. 1063], and Sartor, [Doc. 1082], have also filed objections.

      As a general matter, this Court notes that the arguments raised in

Defendants’ objections raise issues that were all squarely and comprehensively

addressed by the Magistrate Judge. See Chester v. Bank of Am., N.A., 1:11-CV-

1562-MHS, 2012 WL 13009233 at *1 (N.D. Ga. Mar. 29, 2012) (“[G]eneral

objections to a magistrate judge’s report and recommendation, reiterating

arguments already presented, lack the specificity required by Rule 72 and have

the same effect as a failure to object.”).

      In response to the arguments presented in the objections, this Court agrees

with the Magistrate Judge—and the considerable weight of persuasive case law

upon which the Magistrate Judge relied—that Defendants Sartor, Jackson, and

Mitchell lack standing to challenge the interception of communications over

contraband cellular telephones they used while they were incarcerated. This

Court thus agrees that Jackson and Sartor lack standing to challenge any of the

wiretaps in this case, and that Mitchell lacks standing to challenge TT3.

      With respect to Defendants’ staleness argument regarding TT1, this Court

agrees with the Magistrate Judge that the information provided in the Affidavit of

Paul Szabo clearly established probable cause to believe that Defendants were

engaged in ongoing—and wide-ranging—criminal activity. Indeed, as discussed

by the Magistrate Judge, the Government demonstrated that Defendants, who

are members of the Nine Trey Gangster Bloods (NTG), engaged in ongoing

                                             3
     Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 4 of 20



racketeering activity in February, 2016, and in June/July, 2016. It was thus

reasonable to conclude probable cause existed to believe that the gang’s activity

continued into August, 2016, when the TT1 warrant was issued.

      This Court further agrees that, contrary to Defendants’ arguments and

their overly-expansive view of the necessity requirement, the Government

properly established necessity. “[A] comprehensive exhaustion of all possible

investigative techniques is not necessary before applying for a wiretap.” United

States v. De La Cruz Suarez, 601 F.3d 1202, 1214 (11th Cir. 2010). Rather, the

affidavit in support of the wiretap need only “inform the issuing judge of the

difficulties involved in the use of conventional techniques.” United States v.

Pecheco, 489 F.2d 554, 565 (5th Cir. 1974). The stated goal of the investigation

was to identify and target as many of the members of NTG—a large, sophisticated

criminal organization—as possible. The Government established the danger that

the organization posed to the public and, especially, to prisons throughout the

state of Georgia. While the goals of the investigation were indeed broad, based

on the information that the Government had already amassed, the Government

established that those goals were realistic.    As discussed at length by the

Magistrate Judge, the Government also demonstrated that the wiretap warrants

at issue were necessary based on well-documented limitations posed by more

traditional methods of investigation. Accordingly, this Court agrees that the

Government properly demonstrated necessity.



                                       4
     Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 5 of 20



      As this Court concludes that the Magistrate Judge was correct in

determining that the TT1 warrant was lawfully issued, this Court further finds

that, as a result, the TT2 and TT3 warrants, which relied on information from the

interception of calls and messages from TT1, were also valid. Because of the

wide-ranging criminal activity alleged by the Government, this Court disagrees

with the notion that, because on the success of the TT1 warrant in leading to

arrests and the observation of a methamphetamine transaction, the TT3 warrant

was not necessary. The Magistrate Judge addressed that argument at length,

[Doc. 1034 at 83-84], and further discussion is not necessary.

      For the foregoing reasons, the July 12, 2019, R&R, [Doc. 1034], is

ADOPTED as the order of this Court and Defendants’ motions to suppress,

[Docs. 526, 590, 607, 702, 747, 779, 797, 827], are DENIED.

August 1, 2019, R&R [Doc. 1055]

      On August 1, 2019, the Magistrate Judge issued three R&Rs. In the first of

those, [Doc. 1055], the Magistrate Judge recommends denying Defendant

Asberry’s motions to suppress physical evidence, [Doc. 636], and to strike

surplusage from the indictment, [Doc. 639]. The Magistrate Judge also denied

Asberry’s motions for a bill of particulars, [Doc. 635], for timely disclosure of

deals and information about Government witnesses, [Doc. 637], and for timely

disclosure of confidential informants with related evidence, [Doc. 638]. Asberry

has filed his objections. [Doc. 1086].



                                         5
        Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 6 of 20



          Asberry’s Motion to Suppress

          First discussing the Magistrate Judge’s recommendation that the motion to

suppress be denied, Asberry2 was arrested during a traffic stop on September 26,

2016. Upon searching his car, police found an assault rifle magazine, a box of

rifle ammunition, and a SKS assault rifle. As indicated by the above discussion

regarding wiretaps, investigators had been monitoring gang members’ phone

calls. In the R&R, the Magistrate Judge describes a flurry of calls among gang

members on that September 26th regarding an effort to retrieve money that had

been stolen from them. The investigators understood that Asberry and others,

while armed with guns, were en route to a house in the Mechanicsville

neighborhood of Atlanta, used by a rival gang, where the NTG members intended

to retrieve the money, likely with violence or threat of violence. In one of the

calls, a gang member stated that the thief of the money should be killed. Visual

surveillance of an NTG hideout also indicated that one gang member stopped by

to pick up a firearm before proceeding to Mechanicsville. Law enforcement

officers initiated the traffic stop of Asberry’s car to prevent violence.

          Based on the evidence presented by the Government, the Magistrate Judge

“readily” concluded that police had reasonable suspicion under Terry v. Ohio,

392 U.S. 1 (1968), to justify the stop. Once the stop was made, the Magistrate

Judge concluded that the search of Asberry’s vehicle was supported by sufficient




2   Asberry was one of five individuals arrested in connection with the incident.
                                                  6
     Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 7 of 20



probable cause that it contained firearms and ammunition. In any event, the box

of rifle ammunition and the assault rifle magazine were in plain view of police.

      In his objections, Asberry raises three arguments. He first contends that

the Government did not establish that agents relied on the intercepted telephone

calls because it did not provide the testimony of law enforcement personnel who

actually heard the telephone conversations regarding the events of that day. He

further argues that the agents involved in the traffic stop had no direct knowledge

of the content of the intercepted telephone conversations.         However, as the

Magistrate Judge found, the two investigators who testified and who were

involved in the traffic stop stated that they were relying on information overheard

in the wiretaps and relayed to them by other agents. There is no “hearsay rule”

related to probable cause determinations. Rather, “probable cause can rest upon

the collective knowledge of the police, rather than solely on that of the officer who

actually makes the arrest, when there is some degree of communication between

the two.” United States v. Ashley, 569 F.2d 975, 983 (5th Cir. 1978) (quotation

citation omitted); see also United States v. Allison, 953 F.2d 1346, 1350 (11th Cir.

1992) (“Where there is at least minimal communication between different

officers, the collective knowledge of the officers determines probable cause.”).

      Asberry next argues that the wiretap and visual surveillance information

the police relied on required interpretive speculation. For example, one of the

participants in the intercepted conversations instructed Asberry to obtain a

“stick.” Agents interpreted stick to mean firearm. In addition, one female gang

                                         7
     Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 8 of 20



member stopped at the gang hideout and another gang member placed an item

wrapped in cloth in her car, and agents surmised that a firearm was wrapped in

the cloth. Finally, at one point, a gang member stated that another would bring

“the Draco,” and agents similarly concluded that the Draco was a firearm.

       Given the circumstances and context of the intercepted telephone

conversations, this Court finds the agents’ interpretations to be reasonable.

Agents had ample basis to know that NTG was a violent gang and that its

members possessed firearms. For agents to assume that a members of a violent

gang would bring guns to confront members of a rival gang to retrieve stolen

money is not an example of unreasonable speculation.3

       Asberry next complains that, after his arrest, an agent applied for warrants

to arrest the five individuals. The agent stated in the affidavit that the vehicle

stop was based on information obtained from a “confidential/reliable informant.”

Nothing in the warrant indicated that the real source of information was a series

of intercepted phone calls rather than a human being. As the Magistrate Judge

correctly determined, however, the agent testified that he explained to the judge

who issued the warrant that the source of the information was from a wiretap,

and the Magistrate Judge credited that testimony. Moreover, the warrants were

issued after the traffic stop and thus have no bearing on Asberry’s motion to

suppress.



3As an aside, this Court points out that Century International Arms, Inc., manufactures a AK-
47-type pistol called a Draco. See www.centuryarms.com /draco-pistol.
                                             8
      Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 9 of 20



       Asberry’s Motion to Strike Surplusage

       In his motion to strike surplusage, [Doc. 639], Asberry contends that this

Court should strike numerous sections from the superseding indictment. The

Magistrate Judge’s recommends that the motion be denied because the portions

of the indictment that Asberry seeks to strike are relevant to the crimes charged,

particularly Count 1 which charges Asberry with participating in a racketeering

conspiracy. In his objections, Asberry merely repeats the arguments that he

made to the Magistrate Judge without demonstrating (or even arguing) that the

Magistrate Judge erred, and this Court concludes that the Magistrate Judge’s

resolution of those arguments was correct.4

       Asberry’s Motions for a Bill of Particulars, Timely Disclosure of
       Information About Government Witnesses, and for Timely
       Disclosure of Confidential Informants

       In denying Asberry’s motion for a bill of particulars, the Magistrate Judge

concluded that Asberry is not entitled to information related to individuals

identified only by their initials in the indictment because that information is

available in the discovery information provided by the Government and that the

Government has pointed to specific discovery materials to identify certain of the

individuals. The Magistrate Judge further concluded that Asberry is not entitled

to additional information regarding overt acts listed in Count 1 (RICO) and found

that (1) the information from Counts 2 through 7 sufficiently inform Asberry


4This Court will, however, allow Asberry to argue at trial that certain portions of the copy of the
superseding indictment given the jury during deliberations should be redacted as unfairly
prejudicial.
                                                9
    Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 10 of 20



regarding the sentence enhancement notice in Count 1 so that he can prepare his

defense and avoid surprise, see United States v. Davis, 854 F.3d 1276, 1293 (11th

Cir. 2017), (2) Count 7 (VICAR murder conspiracy) contains sufficient

information to put Asberry on notice of the crime that the Government alleges

that he committed, and (3) Count 8 (drug distribution and possession

conspiracy) likewise contains sufficient information, and the Government has

referred Asberry to specific alleged overt acts which provide more information

about Asberry’s specific role in the conspiracy.

      As a general matter, this Court has reviewed the superseding indictment

and concludes that it properly puts Defendants on notice of the crimes they are

alleged to have committed.5 In his objection to the Magistrate Judge’s denial of

his motion for a bill of particulars, Asberry argues that the Government does not

have a compelling reason to withhold much of the information that he seeks.

However, Asberry has the burden to demonstrate that disclosure is necessary,

and as the Magistrate Judge concluded, this Court cannot compel the

Government to provide information that the defendant has access to from

another source. See United States v. Roberts, 174 Fed. Appx. 475, 477 (11th Cir.

2006) (“A bill of particulars is not required where the information sought has

already been provided by other sources.”). In response to Asberry’s objections

regarding the Magistrate Judge’s denial of information related to overt acts, this

Court agrees with the Magistrate Judge’s conclusion that because overt acts are



                                         10
     Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 11 of 20



not elements of RICO, the Government cannot be compelled to provide

information regarding them.

       Regarding the Government’s notice that it intends to seek an enhanced

sentence under Count 1 based on the RICO conspiracy to murder, Asberry objects

that the notice fails to identify the persons that NTG members intended to

murder. As was explained by the Magistrate Judge, that information is available

from other portions of the indictment in conjunction with discovery material. As

to Asberry’s contention that Count 7 (VICAR murder conspiracy) fails to identify

the intended murder victim, that victim is likely unknown. Count 7 relates to the

September 26, 2016, effort—discussed above—in which NTG members went to

the Mechanicsville neighborhood to confront rival gang members about stolen

money. The NTG members did not know who would be at the rival gang’s house,

and the Government will apparently attempt to prove that the NTG members

intended to murder whoever was at the house.

       More generally, as noted by the Magistrate Judge, the Government pointed

Asberry to specific items in the discovery materials where he could find much of

the information he requests, [see Doc. 763 at 12-14], and Asberry has not shown

that the Government’s disclosures are insufficient.




5This conclusion also applies to Clark’s and Sartor’s motions for a bill of particulars discussed
below.
                                               11
     Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 12 of 20



       As to the Magistrate Judge’s denial of Asberry’s two motions seeking

information regarding witnesses, confidential informants, Giglio material, and

Jencks Act material, this Court agrees that Asberry has failed to demonstrate that

he is entitled to early release of that information.6 In his objections, Asberry

contends that the Government has not offered any rationale for withholding the

information. However, as the Magistrate Judge found, the Government stated

that early release of the material would create a substantial risk of harm to

witnesses if their identities were disclosed prematurely.                 Indeed, given the

allegations in the indictment about violent, retaliatory actions taken by NTG

members against people cooperating with law enforcement, [see Doc. 33 at 6, 16-

17, 21], the Government’s worry is well-founded. For the reasons discussed, the

R&R, [Doc. 1055], is ADOPTED as the order of this Court, and Asberry’s

motions to suppress physical evidence, [Doc. 636], and to strike surplusage from

the indictment, [Doc. 639], are DENIED. The Magistrate Judge’s denial of

Asberry’s motions for a bill of particulars, [Doc. 635], for timely disclosure of

deals and information about Government witnesses, [Doc. 637], and for timely

disclosure of confidential informants with related evidence, [Doc. 638], is

AFFIRMED.



6The Government has stated that it intends to comply with its obligations under the Jencks Act,
Giglio, and the rules requiring disclosure of the names of and information about witnesses and
confidential informants two weeks before trial as it is authorized to do. While this Court agrees
with the Magistrate Judge that Asberry is not now entitled to the information he seeks, this
Court is willing to address a motion by Asberry before trial seeking additional time to prepare
his defense after he has reviewed the information provided by the Government and an
appropriate pretrial disclosure schedule, assuming trial is genuinely on the cusp of proceeding.
                                               12
    Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 13 of 20



August 1, 2019, R&R [Doc. 1057]

         In his second R&R from August 1, 2019, [Doc. 1057], the Magistrate Judge

recommends that Defendant Clark’s motions to suppress evidence seized in

connection with a traffic stop, [Doc. 597], and to suppress statements, [Doc. 839],

be granted in part and denied in part. The Magistrate Judge also denied Clark’s

motion for a bill of particulars. [Doc. 600]. Clark has filed his objections. [Doc.

1081].

         Clark’s Motions to Suppress

         The Magistrate Judge concluded that a state trooper violated Clark’s rights

when he searched Clark’s wallet during a traffic stop and that the money found in

the wallet should be suppressed.        The Magistrate Judge further concluded,

however, that a large wad of cash that was in Clark’s pocket that the trooper

found during a routine pat-down and a gun that the trooper found during an

inventory search of Clark’s car were not subject to suppression.

         Clark objects to the Magistrate Judge’s conclusions regarding the wad of

cash and the gun. He contends that the trooper could not have believed that the

wad of cash was a weapon and the trooper had no reason to remove it from

Clark’s pocket. However, the Magistrate Judge found that the trooper had ample

reason to believe that Clark posed a threat to his safety. The Magistrate Judge

also credited the trooper’s testimony that the wad of cash was so large that the

trooper could not tell if Clark had anything else in his pocket. Accordingly, this



                                          13
    Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 14 of 20



Court agrees that the trooper was reasonable under Terry v. Ohio, 392 U.S. 1

(1968), in removing the wad of cash.

      Clark further argues that the gun should be suppressed because he

contends that the trooper should have called Clark’s girlfriend, who was the

registered owner of the car, and had her take possession of the car instead of

having the car impounded, thereby obviating the need for an inventory search.

As the Magistrate Judge found, however, it was night at the time of the traffic

stop, and Clark had pulled over at the entrance to an expressway. Accordingly, it

was reasonable for the trooper, in his discretion, to decide that he did not want to

wait for the girlfriend to show up (or not show up) to retrieve the car. Once he

made the decision to impound the car, the trooper was required to perform an

inventory search. This Court thus agrees with the Magistrate Judge that the

search was reasonable.

      The Magistrate Judge also concluded that, during an interrogation by FBI

agents at Georgia Classification and Diagnostic Prison in Jackson, Georgia, Clark

unambiguously invoked his right to remain silent approximately 28 minutes into

the interrogation and that all statements Clark made after that point must be

suppressed. In his objections, Clark states that more of the discussion should be

suppressed, but the argument is conclusory and Clark has failed to demonstrate

that the Magistrate Judge erred.




                                        14
    Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 15 of 20



        Clark’s Motion for a Bill of Particulars

        With respect to his motion for a bill of particulars, the Magistrate Judge

denied Clark’s requests regarding Count 1 (RICO) because they all sought

information regarding the overt acts listed in that count. This Court again agrees

with the Magistrate Judge’s conclusion that because overt acts are not elements

of RICO, the Government cannot be compelled to provide information regarding

them.     The Magistrate Judge further found that, through the discovery

information that the Government provided, Clark can determine much of the

detail that he seeks related to Count 1 and that the Court will entertain

appropriate motions at the pretrial conference that might bear on this issue.

With respect to the information that Clark sought related to other counts, the

Magistrate Judge denied the request because the discovery information provided

by the Government is sufficient to enable Clark to avoid surprise at trial and to

understand the allegations against him. See Davis, 854 F.3d at 1293. Clark’s

objections to the denial of his motion for a bill of particulars are conclusory, and

he has thus failed to demonstrate that the Magistrate Judge erred.

        For the reasons discussed, the R&R, [Doc. 1057], is hereby ADOPTED as

the order of this Court, and Clark’s motions to suppress evidence seized in

connection with a traffic stop, [Doc. 597], and to suppress statements, [Doc. 839],

are hereby GRANTED IN PART AND DENIED IN PART. The Magistrate

Judge’s denial of Clark’s motion for a bill of particulars, [Doc. 600], is

AFFIRMED.

                                        15
    Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 16 of 20



August 1, 2019, R&R [Doc. 1059]

      In the absence of objections, this Court agrees with the Magistrate Judge

that Defendants Balcazar’s and Hill’s motions to suppress, [Docs. 703, 789], are

foreclosed by United States v. Joyner, 899 F.3d 1199, 1205 (11th Cir. 2018).

According the R&R, [Doc. 1059], is ADOPTED as the order of this Court and the

motions, [Docs. 703, 789], are DENIED.

August 2, 2019, R&R [Doc. 1064]

      In the absence of objections, this Court agrees with the Magistrate Judge

that Defendant Nalls abandoned his motion to suppress custodial statements.

This Court further agrees that Nalls has failed to demonstrate that evidence

seized pursuant to a warrant authorizing the use of a cell-site simulator and a

warrant to search a Samsung cell phone should be suppressed. Accordingly, the

R&R, [Doc. 1064], is hereby ADOPTED as the order of this Court, and Nalls’

motions to suppress, [Docs. 375, 642], are hereby DENIED.

August 9, 2019, R&R [Doc. 1069]

      In his August 9, 2019, R&R, [Doc. 1069], the Magistrate Judge

recommends that Defendant Sartor’s motion to suppress evidence obtained by

the Government from social media accounts, [Doc. 582], be denied.               The

Magistrate Judge also denied Sartor’s motions for a bill of particulars, [Doc. 493],

for disclosure of cooperating sources, [Doc. 511], and for disclosure of deals with

cooperating sources, [Doc. 518]. Sartor has objected. [Doc. 1109].



                                        16
    Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 17 of 20



      Sartor’s Motion to Suppress

      In his motion to suppress, Sartor seeks suppression of all evidence the

government obtained from his social media accounts (including Facebook and

Instagram) based on his contention that the affidavit in support of the search

warrant for the information was based on communications intercepted pursuant

to invalid wiretaps. Sartor further contends that the evidence should be excluded

pursuant to Fed. R. Evid. 403 because of unfair prejudice.

      As discussed above, the Magistrate Judge concluded that the wiretap

evidence should not be suppressed and this Court has adopted that

recommendation.     Accordingly, Sartor’s first argument fails.    The Magistrate

Judge further concluded that Sartor’s Rule 403 argument should be made in a

motion in limine at or near trial. In his objections, Sartor briefly restates his

argument that the wiretap warrants were flawed and says nothing about his Rule

403 argument.

      Sartor’s Motions for a Bill of Particulars and for Disclosure of
      Information Regarding Confidential Sources

      With respect to the Magistrate Judge’s denial of Sartor’s motion for a bill of

particulars, the Magistrate Judge found that “[t]he superseding indictment

clearly sets forth the offenses with which he is charged, and the government has

explained to Sartor [in response to Sartor’s motion] how it intends to prove those

charges and directed him to material disclosed in discovery that will assist him in

preparing his defense.” [Doc. 1069 at 16]. The Magistrate Judge thus concluded

that Sartor has sufficient information to prepare his defense, minimize surprise
                                        17
     Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 18 of 20



at trial, and enable him to plead double jeopardy if later prosecuted for the same

offense. [Id.]; see Davis, 854 F.3d at 1293. In his objections, Sartor simply

repeats his arguments that the various counts against him in the indictment are

insufficient, but the Magistrate Judge properly addressed those arguments.

Moreover, Sartor fails to discuss or even acknowledge the disclosures that the

Government made in response to his motion. [See Doc. 545 at 9-11].7 As he has

not explained how the Government’s disclosures were inadequate, Sartor has

failed to establish that the Magistrate Judge erred. This Court thus concludes

that the Magistrate Judge properly denied Sartor’s motion for a bill of particulars.

       As to Sartor’s motions for disclosure of cooperating sources and for

disclosure of deals/inducements for cooperating sources, the Magistrate Judge

concluded that, because the Government intends to call its confidential

informants and sources as witnesses at trial, Roviaro v. United States, 353 U.S.

53, 59 (1957), does not require the disclosure of the sources by the Government.

Regarding the deals/inducements that the Government made with the

cooperating sources, the Magistrate Judge concluded that Sartor has not

demonstrated that he is entitled to early disclosure of Brady/Giglio material.

       Sartor’s objections are unavailing. His argument that Roviaro does indeed

apply to witnesses that the Government intends to call to testify at trial was fully

and correctly addressed by the Magistrate Judge. In any event, Sartor stands to



7This Court does not address Sartor’s request in footnote 7 of his objections to strike surplusage
in the indictment. Such a request must be made in a properly filed motion. However, if the
                                               18
     Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 19 of 20



receive the requested information, albeit two weeks before trial instead of sixty-

to-ninety days ahead of trial as he requests, and as with the discussion above

regarding Asberry’s similar motions, this Court credits the Government’s concern

regarding the safety of cooperating sources.8

       Having reviewed the record, this Court concludes that the Magistrate

Judge is correct. Accordingly, the R&R, [Doc. 1069], is hereby ADOPTED as the

order of this Court, and Sartor’s motion to suppress evidence obtained by the

Government from social media accounts, [Doc. 582], is DENIED.                                The

Magistrate Judge’s denial of Sartor’s motions for a bill of particulars, [Doc. 493],

for disclosure of cooperating sources, [Doc. 511], and for disclosure of deals with

cooperating sources, [Doc. 518], is AFFIRMED.

August 29, 2019, R&R [Doc. 1091]

       In the absence of objections, this Court agrees with the Magistrate Judge,

[Doc. 1091], that Defendant Caple has withdrawn his motion to suppress, [Doc.

521]. Accordingly, the R&R, [Doc. 1091], is hereby ADOPTED as the order of

this Court, and the motion to suppress, [Doc. 521], is DENIED.




Court finds at trial that there is surplusage in the indictment, it will redact such prior to
submission of the indictment to the jury.
8 As this Court noted in relation to Asberry’s similar motions, this Court is willing to address a

motion by Sartor before trial seeking additional time to prepare his defense after he has
reviewed the information provided by the Government.
                                               19
    Case 1:16-cr-00427-AT-JKL Document 1303 Filed 07/10/20 Page 20 of 20



April 1, 2020, R&R [Doc. 1253]

      In the absence of objections, this Court agrees with the Magistrate Judge,

[Doc. 1253], that Defendant Evans has failed to demonstrate (1) that he has

standing to challenge the electronic evidence that the Government collected

because he was using a contraband cell phone while incarcerated, and (2) that the

Government failed to establish necessity with respect to the wiretap warrants

used against Evans. Accordingly, the R&R, [Doc. 1253], is hereby ADOPTED as

the order of this Court, and Evans’s motion to suppress intercepted

communications, [Doc. 1148], is DENIED.

Conclusion

      To recapitulate, the pending R&Rs, [Docs. 1034, 1055, 1057, 1059, 1064,

1069, 1091, 1253], are hereby ADOPTED as the orders of this Court, Defendants’

various motions, [Docs. 375, 521, 526, 582, 590, 607, 636, 639, 642, 702, 703,

747, 779, 789, 797, 827, 1148], are DENIED, and Defendant Clark’s motions,

[Docs. 597, 839], are GRANTED IN PART AND DENIED IN PART as

discussed above. The Magistrate Judge’s denial of certain of the Defendant’s

motions, [Docs. 493, 511, 518, 600, 635, 637, 638], is AFFIRMED.

      IT IS SO ORDERED this 10th day of July, 2020.


                                     ________________________
                                     Amy Totenberg
                                     United States District Judge




                                       20
